—In an action, inter alia, to recover interest due on promissory notes, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered June 20, 2002, which, upon the granting of the plaintiffs motion for summary judgment and upon the denial of its cross motion, inter alia, to dismiss the complaint, is in favor of the plaintiff and against it in the principal sum of $32,687.50.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action, inter alia, to recover interest due on seven promissory notes issued by the defendant. The plaintiff alleged that he and his mother owned the notes as joint tenants with the right of survivorship, and that his mother died, leaving him the sole owner. In the order appealed from, the Supreme Court granted the plaintiff judgment for certain interest due and owing on the notes. We affirm.
In opposition to the plaintiffs prima facie demonstration of entitlement to judgment as a matter of law, the defendant failed to raise a triable issue of fact (see Matter of Kleinberg v Heller, 38 NY2d 836 [1976]; Gotte v Long Is. Trust Co., 133 AD2d 212 [1987]). Further, the defendant did not establish that facts essential to oppose the motion were within the exclusive knowledge of the plaintiff (see CPLR 3212 [f|; Halpern Dev. Venture v Board of Trustees of Vil. of N. Tarrytown, 222 AD2d 652 [1995]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.